Title: To George Washington from Nathanael Greene, 16 May 1781
From: Greene, Nathanael
To: Washington, George


                        Sir

                            Camp at Ancrams Plantation on the Congaree May 16th 1781
                        
                        The Post at this place surrendered to the advance of our Army under Lieut. Colo. See on the 15th the
                            particulars are transmitted to Congress; and as I have not a moments time to lose being anxious to push for ninety six as
                            soon as possible, I must beg leave to refer your Excellency to my letters to Congress.
                        I am in distress and our Affairs are in the most critical situation the Cause I will explain hereafter.
                        Lord Cornwallis is moving northerly. I hope to God our affairs may not be reduced to extremity in Virginia.
                            With the highest respect I have the honor to be Your Excellency’s most Obedient Humble Servant
                        
                            Nath. Greene

                        
                    